Citation Nr: 0102581	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to a permanent total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active service from March 1963 to March 1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in May 1999 that denied the claimed benefits.  


REMAND

The record reflects that the veteran has recently been 
afforded an examination by two examiners in conjunction with 
his current claim, a general medical examination and a 
psychiatric examination, and he has submitted records of 
private medical treatment during the past several years.  
Review of those records reveals some discrepancy in the 
degree of impairment reported by the various examiners.  
While the record does indicate that the veteran has been 
treated in recent years for a number of complaints and did 
sustain a myocardial infarction in 1997, the majority of 
clinical findings reported by recent examiners appears to 
show few significant abnormalities.  However, the VA 
psychiatric examiner in July 1999 assigned a Global 
Assessment of Functioning score of 40, indicative of 
significant overall impairment, possibly resulting in an 
inability to work.  These discrepancies in the record need to 
be resolved prior to final appellate consideration of the 
veteran's claim.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request up-to-
date copies of the records of any 
evaluation or treatment, VA or non-VA, he 
has received.  All records so received 
should be associated with the claims 
folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  The RO should then schedule the 
veteran for general medical and 
psychiatric examinations.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiners in conjunction with their 
examinations.  The examiners' reports 
should fully set forth all current 
complaints and pertinent clinical 
findings.  The general medical examiner's 
report should also describe in detail the 
presence or absence and the extent of any 
functional loss due to any noted 
orthopedic condition.  Consideration 
should be given to any loss due to 
reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, 
as well as any functional loss due to 
absence of necessary structures, 
deformity, adhesion, or defective 
innervation.  In particular, the examiner 
should comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use, and should state whether any pain 
claimed by the appellant is supported by 
adequate pathology, e.g., muscle spasm, 
and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on 
pressure or manipulation.  The examiner's 
inquiry in this regard should not be 
limited to muscles or nerves, but should 
include all structures pertinent to 
movement of the joint.  It is important 
for the examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  In addition, the general medical 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of any affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  

Both examiners should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
disabilities, considered singly or 
together, prevent him from working.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

4.  Upon completion of the requested 
development of the record, the RO should 
again review the veteran's claim, 
including consideration of the provisions 
of 38 C.F.R. § 3.321(b)(2).  If action 
taken remains adverse to the veteran, he 
and his accredited representative should 
be furnished a supplemental statement of 
the case concerning all evidence added to 
the record, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



